IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60159
                        Conference Calendar



GERALD M. SAVAGE,

                                         Plaintiff-Appellant,

versus

TIM BEAVERS; JAMES CAUTHEN; JESSIE MABRY;
WALTER DAVIS; TIM DOUGLAS; JAMIE CAULDWELL;
ERIC LENTS; CHRIS GILLARD,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:98-CV-97-D-B
                       --------------------

                         October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Gerald M. Savage, Mississippi prisoner #R2805, filed a 42

U.S.C. § 1983 suit alleging that he was improperly arrested and

charged with assault of a police officer.     Savage pleaded guilty

to the charge and was sentenced to 4 years’ imprisonment.    Savage

sought relief from the conviction and monetary damages.

     Savage’s claim for monetary damages is not cognizable in a

§ 1983 action, and he has no cause of action because his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60159
                               -2-

conviction has not been invalidated.   See Johnson v. McElveen,

101 F.3d 423, 424 (5th Cir. 1996).   Accordingly, the district

court’s dismissal is AFFIRMED.   All motions are DENIED.